Citation Nr: 0812710	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  05-04 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased rating for a low back 
disability, currently rated as 20 percent disabling.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for torn ligaments in 
the legs.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for insomnia.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 2001 to 
August 2002.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which granted service connection and a 
10 percent disability rating for the veteran's low back 
disability, and denied service connection for depression, 
torn ligaments in the legs, PTSD, and insomnia.

A January 2005 rating decision granted an increased rating of 
20 for the veteran's low back disability effective July 2, 
2003.  However, as that grant does not represent a total 
grant of benefits sought on appeal, this claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. Vet. 
App. 35 (1993).

The claims for entitlement to service connection for insomnia 
and depression and an increased initial rating for the 
veteran's back disability have been remanded to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that 
the veteran currently has any bilateral leg disability.

2.  The competent medical evidence does not demonstrate that 
the veteran currently has PTSD.


CONCLUSIONS OF LAW

1.  Service connection for a bilateral leg disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5103, 
5103A, 5107 (West Supp 2007); 38 C.F.R. §§ 3.303, 3.304 
(2007).

2.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West Supp. 2007), 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In July 2003, prior to the initial adjudication of the 
claims, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claims.  He was informed that VA would attempt to obtain 
review his claims and determine what additional information 
was needed to process his claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

It was also requested that he provide evidence in his 
possession that pertained to the claim.  While the February 
2008 informal hearing brief suggests that service medical 
records are missing, a review of the claims file shows that 
both service medical and service personnel records have been 
requested and obtained.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of these claims.

While the veteran was not given notice of what type of 
information and evidence he needed to substantiate a claim 
for an increased rating should his service connection claims 
be granted, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claims for service connection.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  The Board finds that VA is not obligated to 
provide an examination in this case because the evidence does 
not establish does not that the veteran currently has a 
diagnosed bilateral leg disability, PTSD, or insomnia.  
38 C.F.R. § 3.159(c)(4).  Therefore, the available records 
and medical evidence have been obtained in order to make 
adequate determinations as to these claims.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  No compensation shall be 
paid, however, if the disability was the result of the 
person's own willful misconduct or abuse of alcohol or drugs.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.301 (2007).

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Bilateral Leg Disability

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for a bilateral leg disability, claimed as torn 
ligaments in the legs.  The competent medical evidence shows 
that the veteran does not currently have a diagnosed 
bilateral leg disability.

In his substantive appeal, the veteran claimed that he was on 
sick call twice during service for a torn ligament and was 
currently suffering from the same injury for which he was 
receiving treatment from VA.

The veteran's service medical records, including September 
2001 enlistment and August 2002 separation examination 
reports, are void of findings, complaints, symptoms, or a 
diagnosis of a bilateral leg disability.  A December 2001 
record shows treatment for left and right calf strain, but 
does not reflect findings of torn ligaments.

With the exception of complaints of low back pain which 
radiated to the veteran's legs, VA medical records dated from 
April 2003 to February 2005 are void of any findings, 
complaints, symptoms, or diagnoses attributable to torn 
ligaments or any other bilateral leg disability.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently has a bilateral leg disability.

The Board finds that there are no post-service medical 
records that demonstrate that the veteran currently has a 
diagnosed bilateral leg disability.  Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  38 
U.S.C.A. § 1110.  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In the 
absence of evidence showing a current diagnosis of a 
bilateral leg disability, service connection cannot be 
granted.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for a bilateral leg disability, claimed as torn 
ligaments, is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

PTSD

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against service 
connection for PTSD.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include:  A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

The veteran claims that he has PTSD that is related to his 
service.  He has not identified any specific in-service 
stressor upon which his PTSD is based.

The initial question for the Board is whether the veteran 
engaged in combat with the enemy.  VA General Counsel has 
determined that "engaged in combat with the enemy" requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile instrumentality.  VAOGCPREC 12-99 (Oct. 18, 1999), 
65 Fed. Reg. 6257 (2000).

The veteran's service personnel records show that he served 
as a maintenance man in the Navy and received the National 
Defense Service Medal; an award that does not denote combat 
in service.  Therefore, the Board finds that the veteran did 
not participate in combat while in service and that 
corroborating evidence of any claimed events having actually 
occurred is required to support his claim and that any 
reported stressor must be verified.  Doran v. Brown, 6 Vet. 
App. 283 (1994).

The veteran's service medical records include September 2001 
enlistment and August 2002 separation examination reports 
which reflect normal psychiatric clinical evaluations.  In an 
August 2002 report of medical history, he denied having any 
nervous trouble of any sort, depression or excessive worry, 
treatment for a mental condition, or receipt of counseling of 
any type.  An evaluation report and counseling record dated 
in April 2002 reflects that he had some grave problems with 
assimilation into Navy life and that his work and performance 
had suffered due to those problems and his desire to leave 
the Navy.

VA medical records include a May 2003 mental status 
examination at which time the veteran's eye contact was 
inappropriate as he avoided direct eye contact most of the 
time.  Speech was soft and slow but of normal prosody, as 
well as coherent, linear, and goal-directed.  Affect was sad 
and tearful, as well as restricted, with congruent "sad" 
and "angry" moods.  He also denied homicidal and suicidal 
ideations, intent, or plan.  Denied auditory and visual 
hallucinations and did not appear to be responding to 
internal stimuli.  There was no evidence of delusions.  His 
thought process was organized and logical.  Insight and 
judgment were fair.  His condition was diagnosed as single 
episode moderate major depressive disorder (MDD); chronic 
PTSD; and a history of alcohol abuse.

VA medical records dated in June 2003 show that the veteran 
was treated for depression and PTSD.  He also complained of 
having nightmares and not sleeping.  He admitted to a 
depressed mood, anhedonia, insomnia, and low energy, but 
denied low self-esteem, appetite changes, or thoughts of 
death.  He stated that he occasionally smelled smoke as if he 
were still on the Navy boat and that when he approached his 
co-workers it seemed like the conversation changed.  He 
denied any auditory or visual hallucinations and reported 
that his last drink was over one year ago.  During the mental 
status examination, he was not suicidal or homicidal.  Speech 
was unremarkable and his thought was organized.  There was no 
memory impairment.  His diagnoses remained unchanged.

VA psychology medical records dated in February 2005 show 
that he failed to report for two stress management groups and 
are void of any current diagnosis of, or treatment for PTSD.

In his substantive appeal, the veteran claimed that he had 
provided a verifiable in-service stressor and had a diagnosis 
of PTSD which was a result of his military service.  In July 
2003, he was provided with a PTSD questionnaire but he failed 
to complete and submit the same as evidence in support of his 
claim.

VA was unable to verify the veteran's stressors because none 
were identified.  Therefore, the Board finds that there are 
no stressors upon which to grant service connection for PTSD.  
38 C.F.R. § 3.304(f).  Additionally, while the competent 
medical evidence reflects a diagnosis of PTSD, no medical 
professional has diagnosed PTSD pursuant to DSM-IV, nor has a 
diagnosis of PTSD been related to any verified inservice 
stressor.

The Board concludes that service connection for PTSD is not 
warranted.  The Board finds that the veteran did not engage 
in combat with the enemy during his service, nor did he 
identify any stressors capable of verification.  In addition, 
the veteran's post-service medical records are negative for 
any diagnosis of PTSD until many years after separation from 
active service.  While the VA medical records show that he 
was treated for PTSD in the past, none of these treatment 
records relate the veteran's past PTSD to his service or 
reflect a current diagnosis of PTSD.  The weight of evidence 
demonstrates that the veteran does not currently suffer from 
a mental disorder that meets the requirements of 38 C.F.R. 
§ 4.125 and DSM-IV for a diagnosis of PTSD.  In addition, the 
medical evidence does not relate any of the veteran's current 
psychological disorders to his service.

The Board recognizes the veteran's contentions as to the 
diagnosis and relationship between his service and the 
claimed disability.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, he is not competent to 
provide an opinion requiring medical knowledge, such as a 
diagnosis, or an opinion relating to medical causation and 
etiology that requires a clinical examination by a medical 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, his assertions 
do not constitute competent medical evidence that he 
currently has PTSD.

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  38 U.S.C.A. § 1110.  In the 
absence of proof of a present disability, there can be no 
valid claim.  The Board's perusal of the record in this case 
shows no competent proof of a present diagnosis of PTSD, the 
disability for which benefits are sought.  Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  In the absence of evidence showing a 
current diagnosis of PTSD that meets the criteria of DSM-IV 
as required by the regulations, service connection cannot be 
granted.  38 C.F.R. §§ 3.304(f), 4.125(a).

In addition, even were PTSD currently diagnosed, the veteran 
did not identify any in-service stressor.  Any diagnosis of 
PTSD is based upon unverified stressors and solely on the 
subjective account of the veteran.  The Board is not bound to 
accept medical opinions that are based on history supplied by 
the veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and service 
connection for PTSD is denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for torn ligaments in the legs is denied.

Service connection for PTSD is denied.

Service connection for insomnia is denied.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

As an initial matter, the Board finds that the requirements 
of VA's duty to notify and assist the claimant have not been 
met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2007).  
With respect to notice, the pertinent statute provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative of any information or lay or medical evidence 
not previously provided that is necessary to substantiate the 
claim.  The notice should indicate what information or 
evidence should be provided by the claimant and what 
information or evidence VA will attempt to obtain on the 
claimant's behalf.  38 U.S.C.A. § 5103(a).

A review of the claims folder shows that compliant notice has 
not been sent to the veteran.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Specifically, the veteran was not given notice of what was 
required to substantiate his claim for an initial increased 
rating for his low back disability, or what evidentiary 
burdens he must overcome with respect to this claim.  
Therefore, a remand is required in order to allow sufficient 
notice to the veteran.  Upon remand, the veteran will be free 
to submit additional evidence and argument on the questions 
at issue.

The RO has rated the veteran's service-connected low back 
disability using the criteria for lumbosacral strain under 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Prior to September 
26, 2003, a 20 percent rating was warranted for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in a standing position.  A 
40 percent rating was warranted for lumbosacral strain that 
was severe, with listing of the whole spine to the opposite 
side, a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, and narrowing or 
irregularity of the joint space; or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295 (2002).

During the pendency of the veteran's appeal, the regulations 
for rating disabilities of the spine were twice revised, 
effective September 23, 2002; and effective September 26, 
2003.  67 Fed. Reg. 54345 (August. 22, 2002); 68 Fed. Reg. 
51454 (Aug. 27, 2003).  Where a law or regulation changes 
after a claim has been filed, but before the administrative 
appeal process has been concluded, the Board considers both 
the former and the current regulation.  69 Fed. Reg. 25,179 
(2004).  The effective-date rule established by 38 U.S.C.A. 
§ 5110(g), however, prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  The veteran gets the benefit of 
having both the old regulation and the new regulation 
considered for the period after the change was made.  Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 65 Fed. Reg. 
33,422 (2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2007).

Effective September 23, 2002, the rating evaluation of 
intervertebral disc syndrome was amended to evaluate the 
disorder either on the total duration of incapacitating 
episodes resulting from intervertebral disc syndrome over the 
past 12 months, or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A rating of 20 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
was warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of least four 
weeks but less than six weeks during the past 12 months.  
Finally, a rating of 60 percent was warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  This regulation was again slightly revised in 
September 2003.  Effective September 26, 2003, the 
regulations for rating disabilities of the spine were 
revised, and the diagnostic codes were reclassified.  These 
reclassified diagnostic codes include 5237 (lumbosacral 
strain) and 5243 (intervertebral disc syndrome).  68 Fed. 
Reg. 51454 (Aug. 27, 2003).  The code for intervertebral disc 
syndrome (DC 5243), permits evaluation under either the 
General Rating Formula for Diseases and Injuries of the Spine 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever results in the 
higher evaluation when all disabilities are combined.  
38 C.F.R. § 4.71a, DCs 5237, 5243 (2007).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides that a 20 percent rating is warranted when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent rating is warranted when there is unfavorable 
ankylosis of the entire cervical spine; or forward flexion of 
the thoracolumbar spine to 30 degrees or less; or with 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  Finally, a rating of 100 percent 
is warranted for unfavorable ankylosis of the entire spine.  
38 C.F.R. § 4.71a.

The Incapacitating Episode Formula provides that a 20 percent 
rating is warranted with incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  Incapacitating episodes are 
defined as episodes requiring bed rest prescribed by a 
physician and treatment by a physician.  A 40 percent rating 
is warranted with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
with incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.

The Board notes that the veteran was afforded a VA spine 
examination in December 2004.  However, it does not appear 
that the examiner considered both the old and new regulations 
in considering the veteran's claim for an increased initial 
rating of the low back disability and it is unclear whether 
the claims file was available for review.  In addition, VA 
medical records dated in February 2005 show that he underwent 
a bilateral greater occipital nerve block.  When available 
evidence is too old for an adequate evaluation of the 
veteran's current condition, VA's duty to assist includes 
providing a new examination.  Weggenmann v. Brown, 5 Vet. 
App. 281 (1993).  Therefore, the Board finds that further VA 
examination with specific findings responsive to the 
applicable rating criteria, is needed to fully and fairly 
evaluate the veteran's claim.

Finally, with respect to the veteran's claims for service 
connection for depression and insomnia, the Board finds that 
a VA psychiatric examination is necessary.  VA's duty to 
assist includes a duty to provide a medical examination or 
obtain a medical opinion when it is deemed necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2006); Robinette v. Brown, 8 Vet. App. 76 
(1995).

The veteran's service medical records include reports of a 
September 2001 enlistment examination and August 2002 
separation examination which reflect normal clinical 
psychiatric evaluations.  He also complained of insomnia in 
service.

However, an evaluation report and counseling record dated in 
April 2002 notes that the veteran had significant problems 
during his short time aboard.  He exhibited poor decision 
making ability and self control while out on liberty.  He 
also had problems assimilating into Navy life.  In addition, 
his work and performance suffered due to these problems and 
his desire to leave the Navy.

VA medical records include a May 2003 mental status 
examination report which reflects a diagnosis of major 
depressive disorder-single episode, moderate and note 
recitation of problems with insomnia.  In June 2003, he was 
treated for depression and complained of nightmares and the 
lack of sleep.  Accordingly, a remand for an examination 
addressing whether the veteran's current psychiatric 
disability was incurred or aggravated by his service is 
necessary.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective notice 
in accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) that 
notifies him of the type of evidence 
necessary to establish an increase in 
disability rating and effective date of 
award.

2.  Send the veteran a corrective notice 
in accordance with Vazquez-Flores v. Peak, 
22 Vet. App. 38 (2008) that:  (1) informs 
him that he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his back 
disability and the effect that worsening 
has on his employment and daily life; (2) 
informs him of all potentially applicable 
diagnostic criteria with regard to his 
claim for an increased rating for his low 
back disability including Diagnostic Code 
5295 (effective before and after September 
23, 2002), and Diagnostic Codes 5237 and 
5243 (effective September 26, 2003); and 
(3) provides him with examples of the 
types of medical and lay evidence to 
submit in support of his increased rating 
claim.

3.  Schedule the veteran for a VA spine 
examination to determine the current 
nature and severity of his service-
connected low back disability, with 
consideration of the current rating 
criteria, and the previous rating 
criteria.  The claims file should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The review should be 
indicated in the examination report.  
Specifically, the examiner should provide 
the following information:

a)	Provide ranges of motion of the 
lumbar, thoracic, and thoracolumbar 
spine.

b)	Describe any neurological impairment 
resulting from the spinal disability.

c)	State the length of the length of 
time during the past twelve months 
that the veteran has had 
incapacitating episodes due to the 
spinal disability.  Incapacitating 
episodes are periods of acute signs 
and symptoms due to intervertebral 
disc syndrome that require rest 
prescribed by a physician and 
treatment by a physician.

4.  Schedule the veteran for a VA 
psychiatric examination.  The claims 
folder and a copy of this remand should be 
made available to and be reviewed by the 
examiner in conjunction with this 
examination.  The review should be 
indicated in the examination report. 
Specifically, the examiner should provide 
the following information:

a)  Diagnose any current psychiatric 
disability.

b)  Provide an opinion as to whether 
it as likely as not (50 percent or 
more probability) that any current 
psychiatric disability, to include 
depression or any psychiatric 
disability characterized by 
insomnia, was incurred in or 
aggravated by service, including 
problems assimilating into Navy life 
reflected in the April 2002 service 
medical record and complaints of 
problems sleeping in service.

5.  Then review the issues on appeal.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement of 
the case and allow the applicable period 
of time for response.  Then, return the 
case to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


